UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1902


In re: DAVID L. TURNER,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:19-cv-00068-MR)


Submitted: September 28, 2021                                     Decided: October 7, 2021


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David L. Turner, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David L. Turner petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2254 petition. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court denied Turner’s petition on September 7, 2021. Turner v. Hooks, No. 5:19-

cv-00068-MR (W.D.N.C. Sept. 7, 2021). Accordingly, because the district court has

recently decided Turner’s case, we deny the mandamus petition as moot. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2